Case 1:20-cv-01614-UNA Document 1-1 Filed 11/25/20 Page 1 of 1 PageID #: 130



                                        VERIFICATION

          I,     Hong Yi Mo      am       a   plaintiff   m      the     within  action.
  I have reviewed          the    allegations made      m   this     shareholder derivative
  complaint, know the contents thereof, and authorize its filing. To those allegations
  of which I have personal knowledge, I believe those allegations to be true. As to those
  allegations of which I do not have personal knowledge, I rely upon my counsel and their
  investigation and believe them to be true.

        I declare under penaltyof perjurythat the foregoing is true and correct. Executed this th
  dayof ;vov1Jn1 , 2020.
                                  +{o�; �o
                              Hong Yi Mo
